Citation Nr: 0411740	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of cancer of the larynx, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran has active military service from February 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  At present, the veteran's case is 
before the Board for appellate review.

The Board notes that, in an August 2001 substantive appeal, 
the veteran perfected his appeal regarding the issue of 
entitlement to an increased rating for restrictive lung 
disorder.  However, in a January 2003 VA form 21-4138 
(Statement in Support of Claim), he further indicated that he 
desired to withdraw his claim for an increased rating.  As 
such, the veteran's claim has been withdrawn, and is not 
before the Board for appellate review.  See 38 C.F.R. § 
20.204 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The service-connected residuals of cancer of the larynx 
are not characterized by total laryngectomy, or complete 
aphonia.  The veteran is able to communicate by speech, and 
has not shown evidence of recurrent or new cancer of the 
larynx.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 60 percent for the veteran's residuals of cancer of 
the larynx have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.350, 4.1-4.14, 
4.97, Diagnostic Codes 6518, 6519, 6819 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In this 
regard, the veteran has been informed of the evidence needed 
to show his entitlement to an increased disability evaluation 
for the residuals of cancer of the larynx via the January 
2003 rating decision, and the June 2003 statement of the 
case.  Specifically, the appellant has been informed of the 
need to provide evidence showing that his disability is more 
disabling than currently evaluated.  Finally, via a July 2002 
RO letter and the June 2003 statement of the case, the 
veteran was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained, including private and VA treatment records, and 
October 2001 and December 2002 VA examination reports.  No 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
identified.  Thus, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

In Pelegrini v. Principi,  17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Upon review of the claims 
folder, the Board notes that the veteran was supplied with a 
letter explaining the VCAA in July 2002 before his January 
2003 rating decision, such that the concerns raised in 
Pelegrini are not applicable here.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

In this case, in a December 1999 rating decision, the veteran 
was granted service connection for cancer of the larynx, and 
was assigned a 10 percent rating, effective October 1999 (the 
date of claim), under Diagnostic Codes 6819 and 6516.  
Subsequently, in a July 2000 rating decision, the veteran's 
disability was recharacterized as residuals of cancer of the 
larynx, and his award was increased to 60 percent, effective 
October 1999 (the date of claim), under Diagnostic Codes 
6819, 6519.  Later still, service connection was separately 
established for restrictive lung disease, and in January 
2003, the veteran was awarded a total disability rating based 
on individual unemployability, effective from November 2002.  
At present, the veteran is seeking an increased rating in 
excess of 60 percent for his larynx cancer residuals.  

With respect to the evidence, it shows that in May 1995 the 
veteran underwent microsuspension laryngoscopy and biopsy of 
the left vocal cord.  In July 1995, he completed radiation 
therapy.  In April 1997, he underwent left laryngectomy.  And 
in July 1997, he had a portion of redundant supraglottic 
tissue excised.  

Additionally, records from Dr. May dated from 1991 to 2002, 
records from the Tennessee Consolidated Retirement System 
dated August 2001, and records from Vanderbilt University 
Medical Center dated from 1997 to 2002, all describe the 
treatment the veteran received over time for various 
disorders including diabetes, colon and larynx cancer, and 
renal problem.  Specifically, August 2001 notations from the 
Vanderbilt University Medical Center indicate the veteran 
underwent a flexible fiberoptic nasopharyngoscopy due to 
excessive gag reflex, and this showed he had a normal nasal 
cavity, nasopharynx and oropharynx.  He was found to be free 
of any new or recurrent disease.

Furthermore, record from the Mountain Home VA Medical Center 
(VAMC) dated in 2001 describe the treatment the veteran 
received for various disorders including adjustment disorder, 
respiratory problems, and colon and neck cancer.

An October 2001 VA examination report reveals the veteran 
presented evidence of partial laryngectomy.  His left vocal 
cord moved well, and his fold on the right side functioned as 
a vocal cord.  He had not aspiration, and although his voice 
was weak, he certainly could be understood.  He had no nodes 
in his neck.  A CT scan showed no evidence of adenopathy, or 
recurrent disease.  The veteran was diagnosed to have partial 
laryngectomy secondary to squamous cell carcinoma since 1996.

Lastly, a December 2002 VA examination report indicates the 
veteran underwent examination by flexible fiberoptic 
laryngoscopy.  He had a very serviceable voice, although it 
was very hoarse.  He was not dyspneic at rest, although 
reported dyspnea on exertion.  He had not had additional 
treatment for his laryngeal cancer since 1997.  On physical 
examination, he had no evidence of new or recurrent cancer on 
the remaining complete and careful head and neck examination, 
although he had scar tissue in the anterior lower neck 
secondary to previous tracheostomy and the surgical exposure 
for his partial laryngectomy.  In this respect, the Board 
notes that the veteran is currently rated separately as 10 
percent disabled for a scar of the anterior neck, under 
Diagnostic Code 7800, effective October 1999 (the date of 
claim), and the evaluation of the scar is not on appeal.   

With respect to the applicable criteria, as noted above, the 
veteran is currently rated under Diagnostic Codes 6519 and 
6819.  For an increased rating in excess of 60 percent under 
Diagnostic Code 6519, the veteran must suffer from constant 
inability to communicate by speech due to his disability.  As 
noted in the December 2002 VA examination report, he has a 
very serviceable voice, although it was very hoarse.  As 
such, the veteran's disability does not meet the criteria for 
the assignment of an increased rating in excess of 60 percent 
under Diagnostic Code 6519.  38 C.F.R. § 4.97, Diagnostic 
Code 6519.  Similarly, for the assignment of an increased 
rating in excess of 60 percent under Diagnostic Code 6819, 
the veteran's disability must be characterized by neoplasms, 
malignant, any specified part of the respiratory system 
exclusive of skin growths.  Again, per the last VA 
examination in December 2002, the veteran had not had 
additional treatment for his laryngeal cancer since 1997, and 
on physical examination he had no evidence of new or 
recurrent cancer on the remaining complete and careful head 
and neck examination.  Hence, the criteria for a disability 
rating in excess of 60 percent under Diagnostic Code 6819 
have not been met.  38 C.F.R. § 4.97, Diagnostic Code 6819.

In evaluating the veteran's residuals of cancer of the larynx 
under other potential Diagnostic Codes, see Butts v. Brown, 5 
Vet. App. 532 (1993), the Board notes that Diagnostic Code 
6518 allows for an increased rating in excess of 60 percent 
for total laryngectomy.  However, as the veteran has had only 
partial laryngectomy, an increased rating under Diagnostic 
Code 6518 is not appropriate.  38 C.F.R. § 4.97, Diagnostic 
Code 6518.  

Lastly, special monthly compensation under 38 U.S.C.A. § 
1114(k) is payable for each anatomical loss or loss of use of 
one hand, one foot, both buttocks, one or more creative 
organs, blindness of one eye having only light perception, 
deafness of both ears, having absence of air and bone 
conduction, or complete organic aphonia with constant 
inability to communicate by speech. This special compensation 
is payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability, 
provided that the combined rate of compensation does not 
exceed the monthly rate set forth in 38 U.S.C.A. § 1114(l) 
when authorized in conjunction with any of the provisions of 
38 U.S.C.A. § 1114 (a) through (j) or (s). 38 U.S.C.A. § 
1114(k) (West 2003); 38 C.F.R. § 3.350(a) (2003).  Complete 
organic aphonia is deemed to exist where there is a 
disability of the organs of speech which constantly precludes 
communication by speech.  38 C.F.R. § 3.350(a)(6).  In this 
respect, per the October 2001 VA examination report, although 
the veteran's voice was weak, he certainly could be 
understood.  And, per the December 2002 VA examination 
report, he had a very serviceable voice, although it was very 
hoarse.  As such, the veteran does not have complete organic 
aphonia, and his disability does not meet the requirements 
for a grant of additional benefits under 38 C.F.R. 
§ 3.350(a).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 60 percent, for the 
veteran's residuals of cancer of the larynx.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002).  As such, the veteran's 
claim must be denied.

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, the veteran has already been 
assigned a total disability rating based on his 
unemployability due to service connected disabilities, and in 
any event, there has been no showing that the veteran's 
residuals of cancer of the larynx alone have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the Board finds that no 
evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.  Accordingly, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 60 percent for the 
residuals of cancer of the larynx is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



